Name: Commission Regulation (EEC) No 522/87 of 20 February 1987 amending Regulation (EEC) No 119/87 as regards the coefficients applicable to the monetary compensatory amounts to be used for certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 52/16 Official Journal of the European Communities 21 . 2. 87 COMMISSION REGULATION (EEC) No 522/87 of 20 February 1987 amending Regulation (EEC) No 119/87 as regards the coefficients applicable to the monetary compensatory amounts to be used for certain milk products  in Regulation (EEC) No 3143/85 (OJ No L 298, 12. 11 . 1985, p. 9) the amount indicated shall be multiplied by the coefficient 0,16 ; for Spain, however, the coefficient to be applied is 0,24,  in Regulations (EEC) No 262/79 (OJ No L 41 , 16. 2 . 1979 , p. 1 ), (EEC) No 442/84 (OJ No L 52, 23 . 2. 1984, p. 12) and (EEC) No 1932/81 (OJ No L 191 , 14 . 7 . 1981 , p. 6), the amount indicated shall be multiplied by :  the coefficient 0,31 where the butter is . to be used in formula A, formula C or formula D products ; for Spain, however, the coefficient to be applied is 0,38 ,  the coefficient 0,50 where the butter is to be used in formula B products ; for Spain, however, the coefficient to be applied is 0,55, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 90/87 (2), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 119/87 (3), as last amended by Regulation (EEC) No 449/87 (4), fixes the monetary compensatory amounts introduced by Regula ­ tion (EEC) No 1677/85 ; whereas, as specified in Note 4 to Part 5 of Annex I to Regulation (EEC) No 119/87, the monetary compensatory amounts for butter and concen ­ trated butter covered by the measures listed in the said Note must be multiplied by certain coefficients ; whereas no butter from intervention storage remains to be exported in accordance with Regulations (EEC) No 2268/84, (EEC) No 2278/84 and (EEC) No 2956/84 and whereas the references to those Regulations and the coef ­ ficients concerned should accordingly be deleted from Note 4 to Part 5 of Annex I to Regulation (EEC) No 119/87 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Note 4 to Part 5 of Annex I to Regulation (EEC) No 119/87 is hereby replaced by the following : '(4) However, for butter or concentrated butter covered by the measures provided for :  in Regulation (EEC) No 765/86 (OJ No L 72, 15. 3 . 1986, p. 11 ), the amount indicated shall be multiplied by the coefficient 0,67,  in Regulation (EEC) No 2409/86 (OJ No L 208, 31 . 7 . 1986, p. 29), the amount indicated shall be multiplied by the coefficient 0,02.' Article 2 This Regulation shall enter into force on 21 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 February 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 164, 24. 6 . 1985, p . 6. (2) OJ No L 13, 15 . 1 . 1987, p. 12. 0 GU n . L 16, 17. 1 . 1987, p . 1 . (") OJ No L 47, 16 . 2. 1987, p . 1 .